 Case 3:19-cv-01333-BEN-KSC Document 1 Filed 07/17/19 PageID.1 Page 1 of 5




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     DONIGER/BURROUGHS
     603 Rose Avenue
6    Venice California 90291
7
     Telephone: (310) 590-1820

8    Attorneys for Plaintiff
9

10
                           UNITED STATES DISTRICT COURT

11
                         SOUTHERN DISTRICT OF CALIFORNIA

12   CRAFTSHACK, INC., a Delaware                    Case No.: '19CV1333 BEN KSC
13   Corporation;
                                                        PLAINTIFF’S COMPLAINT FOR
14   Plaintiff,                                         COPYRIGHT INFRINGEMENT
15
     v.                                                  Jury Trial Demanded
16

17   KEG 'N BOTTLE, INC., a California
     Corporation; and DOES 1 through 10,
18

19   Defendants.
20

21         CRAFTSHACK, INC., by and through its undersigned attorneys, hereby prays
22   to this honorable Court for relief based on the following:
23                             JURISDICTION AND VENUE
24         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
25   et seq.
26         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
27   1338 (a) and (b).
                                                1
28                                          COMPLAINT
 Case 3:19-cv-01333-BEN-KSC Document 1 Filed 07/17/19 PageID.2 Page 2 of 5




1          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
2    1400(a) in that this is the judicial district in which a substantial part of the acts and
3    omissions giving rise to the claims occurred.
4                                          PARTIES
5          4. Plaintiff CRAFTSHACK, INC. (“CRAFTSHACK”) is a corporation
6    organized and existing under the laws of the state of Delaware, with its primary
7    place of business located at 1201 N. Orange St. Suite 7186 Wilmington, Delaware
8    19801.
9          5. Plaintiff is informed and believes and thereon alleges that Defendant KEG
10   'N BOTTLE, INC (“KEG”) is a corporation organized and existing under the laws of
11   the state of California, with its primary place of business located 677 H Street, Chula
12   Vista, California 91910 and is owner of the website https://kegnbottle.com.
13         6. Plaintiff is informed and believes and thereon alleges that Defendants
14   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
15   Plaintiff’s copyrights. The true names, whether corporate, individual or otherwise, of
16   Defendants 1 through 10, inclusive, are presently unknown to Plaintiff, which
17   therefore sues said Defendants by such fictitious names, and will seek leave to
18   amend this Complaint to show their true names and capacities when same have been
19   ascertained.
20         7. Plaintiff is informed and believes and thereon alleges that at all times
21   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
22   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
23   at all times acting within the scope of such agency, affiliation, alter-ego relationship
24   and/or employment; and actively participated in or subsequently ratified and/or
25   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
26   circumstances, including, but not limited to, full knowledge of each violation of
27   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
                                                2
28                                          COMPLAINT
 Case 3:19-cv-01333-BEN-KSC Document 1 Filed 07/17/19 PageID.3 Page 3 of 5




1                 CLAIMS RELATED TO SUBJECT PHOTOGRAPHS
2         8. CRAFTSHACK owns twenty nine (29) original photographs entitled
3    registered with the United States Copyright Office on April 15, 2019 with the
4    Registration Number VA 2-152-923 (“Subject Photographs”). Attached hereto as
5    Exhibit A are true and correct copies of the Subject Photographs.
6         9. Following the publication and display of the Subject Photographs, KEG,
7    DOE Defendants, and each of them used the Subject Photographs without
8    authorization for commercial purposes in various ways, including, but not limited to,
9    the use on websites such as https://kegnbottle.com. Attached hereto as Exhibit B are
10   screenshots of the infringing uses of the Subject Photographs.
11                              FIRST CLAIM FOR RELIEF
12            (For Copyright Infringement - Against All Defendants, and Each)
13        10. Plaintiff repeats, realleges and incorporates herein by reference as though
14   fully set forth the allegations contained in the preceding paragraphs of this
15   Complaint.
16        11. Plaintiff is informed and believes and thereon alleges that Defendants, and
17   each of them, had access to the Subject Photographs, including, without limitation,
18   through Plaintiff’s website and social media accounts or viewing the Subject
19   Photographs on third-party websites (e.g., Tumblr, Pinterest, etc.).
20        12. Plaintiff is informed and believes and thereon alleges that Defendants, and
21   each of them, used and distributed images of the Subject Photographs, and exploited
22   said images in multiple website posts without Plaintiff’s authorization or consent.
23        13. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
24   suffered damages in an amount to be established at trial.
25        14. Due to Defendants’, and each of their, acts of copyright infringement as
26   alleged herein, Defendants, and each of them, have obtained profits they would not
27   otherwise have realized but for their infringement of the Subject Photographs. As
                                                3
28                                          COMPLAINT
 Case 3:19-cv-01333-BEN-KSC Document 1 Filed 07/17/19 PageID.4 Page 4 of 5




1    such, Plaintiff is entitled to disgorgement of Defendants’, and each of their, profits
2    attributable to the infringement of the Subject Photographs in an amount to be
3    established at trial.
4          15. Plaintiff is informed and believes and thereon alleges that Defendants, and
5    each of them, have committed copyright infringement with actual or constructive
6    knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
7    and continue to be, willful, intentional and malicious.
8                                    PRAYER FOR RELIEF
9          Wherefore, Plaintiff prays for judgment as follows:
10              a. That Defendants—each of them—and their respective agents and
11                 servants be enjoined from importing, manufacturing, distributing,
12                 offering for sale, selling or otherwise trafficking in any product that
13                 infringes Plaintiff’s copyrights in the Subject Photographs;
14              b. That Plaintiff be awarded all profits of Defendants, and each of them,
15                 plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
16                 or, if elected before final judgment, statutory damages as available under
17                 the Copyright Act, 17 U.S.C. § 101 et seq.;
18              c. That Plaintiff be awarded its attorneys’ fees as available under the
19                 Copyright Act U.S.C. § 101 et seq.;
20              d. That Plaintiff be awarded pre-judgment interest as allowed by law;
21              e. That Plaintiff be awarded the costs of this action; and
22              f. That Plaintiff be awarded such further legal and equitable relief as the
23                 Court deems proper.
24         //
25         //
26         //
27
                                                  4
28                                            COMPLAINT
 Case 3:19-cv-01333-BEN-KSC Document 1 Filed 07/17/19 PageID.5 Page 5 of 5




1          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
2    38 and the 7th Amendment to the United States Constitution.
3
     Dated: July 17, 2019                             DONIGER/BURROUGHS
4

5
                                            By:       /s/ Stephen M. Doniger
                                                      Stephen M. Doniger, Esq.
6                                                     Frank Gregory Casella, Esq.
7
                                                      Attorneys for Plaintiff

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  5
28                                          COMPLAINT
